I would first like to offer my most sincere condolences to the people and Government of Mexico for yesterday’s devastating earthquake.
It is an honour for me to address this forum. I congratulate His Excellency Mr. Miroslav Lajčák on his election to preside over the General Assembly at its seventy-second session and wish him every success in his important mission.
This session is a special one for my country, since while it is still going on Bulgaria will hold the presidency of the Council of the European Union. This year the general debate puts a special emphasis on our common effort to strive for peace and a decent life for all on a sustainable planet, thereby highlighting the importance of prevention, mediation, sustainable development, preservation of the environment and respect for human rights through a people-centred approach. The United Nations upholds our shared goals of peace and security, and development and human rights.
Conflicts in many parts of the world continue to undermine international peace and security and the fundamental values of humankind. Outbreaks of violence devastate local economies, trigger large movements of refugees and migrants, and spread diseases, famine and immense human suffering on a massive scale. Children are usually the most adversely affected in any crisis situation. The root causes of armed conflicts should be addressed in a more systematic way by ensuring respect for human rights and the rule of law, improving the economic situation and promoting social inclusion.
Leaving no one behind and reaching the farthest behind first are not simply political declarations meant to invigorate the 2030 Agenda for Sustainable Development. If we are to transform our world by lifting it out of poverty, we must fully implement the Sustainable Development Goals by promoting equality, inclusion and participation.
Protracted conflicts require a holistic United Nations response, encompassing preventive diplomacy, mediation, peacebuilding and effective special political missions. That response is critical to restoring governance and stabilizing political, economic and social conditions in crisis and post-conflict countries.
Over the past several years the United Nations peace and security architecture has benefited from three peace and security reviews that, together with the 2030 Agenda for Sustainable Development, have provided a solid foundation for achieving peace and prosperity. In that regard, Bulgaria supports the surge in diplomacy for peace, which places prevention as an overarching priority of the United Nations work and sets the stage for the necessary reforms to sustain peace.
Prevention and mediation are essential means for reducing human suffering, including in addressing the root causes of forced displacements by bringing humanitarian, development and peacebuilding efforts together. The situation in the Middle East and North Africa remains of deep concern and should be addressed in a comprehensive manner, but the international community should not be distracted from the urgent need to revive the Middle East peace process. Bulgaria reaffirms its position that a two-State solution formula is the realistic, just and lasting way to settle the Israeli-Palestinian conflict. It is our belief that a solution that can fulfil the aspirations of both sides can be achieved only through direct negotiations, with no conditions and in conformity with the relevant international obligations.
Finding a political solution to the ongoing conflict in Syria and implementing a credible political transition in the country will be essential to preserving the sovereignty, independence, unity and territorial integrity of the Syrian State. We support all actions aimed at achieving a cessation of hostilities as soon as possible and conducting effective and constructive inter-Syrian negotiations in Geneva in order to achieve a lasting political solution to the crisis. We consider a political dialogue under the auspices of the United Nations to be the only way that can gradually improve the security situation in Syria and sustainably resolve the humanitarian crisis.
Another source of deep concern to my country is the situation in eastern Ukraine, which, regrettably, remains highly volatile despite periodic ceasefire agreements. We reiterate our call for the swift and full implementation of the Minsk agreements, to which there is no viable alternative. We consistently support the activity of multilateral formats such as the Normandy Four and the Organization for Security and Cooperation in Europe Trilateral Contact Group, considering their role in advancing the political and diplomatic efforts for a peaceful settlement of the conflict to be key.
Bulgaria is fully committed to the peace and stabilization process in Afghanistan and considers reconciliation a major prerequisite for stability and sustainable development in Afghanistan and beyond. We encourage the National Unity Government to continue with needed reforms in key areas, such as good governance, the rule of law, a credible electoral process, combating corruption and narcotics, and tackling gender and social issues.
Disarmament, non-proliferation and arms control are among the main pillars of international security and therefore represent tangible aspects of the effort to achieve peace and a decent life. Bulgaria reiterates its commitment to the Treaty on the Non-Proliferation of Nuclear Weapons, the cornerstone of the nuclear non-proliferation regime, as well as to the objective of attaining a world free of nuclear weapons. That goal is achievable only through the participation of all States, and the nuclear-weapon States in particular. We should aim at feasible but universal measures that will gradually and irreversibly lead to the final objective of a world without nuclear weapons. The next two steps in that direction could be the entry into force of the Comprehensive Nuclear-Test-Ban Treaty and the start of negotiations on a fissile material cut-off treaty at the Conference on Disarmament in Geneva.
The Joint Comprehensive Plan of Action on Iran’s nuclear programme, concluded in July 2015, continues to be historically significant. Its full implementation is extremely important to regional and global stability, and my country reiterates its full support for it.
Bulgaria categorically condemns the repeated nuclear tests and missile launches by the Democratic People’s Republic of Korea, which have led to a further escalation of tensions in the region and are undermining world peace and security. We call on the Democratic People’s Republic of Korea to end its nuclear and ballistic programmes once and for all in a complete, irreversible and verifiable manner, and to engage in constructive dialogue with the international community. We reiterate our commitment to a peaceful, diplomatic and political solution to the situation.
The recent terrorist attacks are tragic reminders of the scale of the challenge ahead. Bulgaria shares the view that the newly established Office of Counter-Terrorism marks a milestone in the efforts to improve United Nations efficiency in fighting terrorism by supporting the balanced implementation of the 2006 Global Counter-Terrorism Strategy, strengthening coordination among the relevant United Nations agencies, funds and programmes, as well as promoting preventive measures that address the drivers of extremism.
Bulgaria is deeply concerned about the unprecedented scale of organized looting of cultural property in Iraq, Syria, Libya and other countries in conflict or post-conflict situations. We condemn the illicit trafficking and illegal trade in cultural objects as a tactic of war and a source of profits for financing terrorism. It is a threat that requires a global response. A number of legal instruments and resolutions have been adopted by UNESCO, the United Nations, the European Parliament and others. We have laid the legal foundations and it is our common duty to ensure their full implementation. The Antiquities Coalition, UNESCO’s #Unite4Heritage social-media campaign and other activities epitomize a very positive global trend for action aimed at the preservation and protection of the world’s cultural heritage.
International migration is a global phenomenon, and only through joint efforts such as the global compact for safe, orderly and regular migration can we ensure a balanced approach that includes respect for international humanitarian and human rights law, as well as effective border management and re-admission. States have the right and responsibility to manage and control their borders as a central element of their national security. Strict border controls are vitally important, particularly in the context of preventing irregular migration and eradicating human trafficking. For Bulgaria, the top priority is the effective management and control of the European Union’s external border, enabling free movement within the European Union to function smoothly.
Climate change continues to represent one of the biggest challenges of our time. Not only is it a threat to our countries’ well-being, it also poses a security risk to many of them. Bulgaria stands by its obligations under the Paris Climate Change Agreement, and believes that only a universal approach to its implementation can achieve the goals of the United Nations climate-change agenda.
Bulgaria is strongly committed to promoting human rights and is actively involved in a number of intergovernmental processes dedicated to global advancement of the human rights agenda. As co-Chair of the Group of Friends for Children and the Sustainable Development Goals at the United Nations, Bulgaria strongly advocates for integrating children’s rights into all major intergovernmental processes, since children are the real agents of positive social change. As President of the Conference of States Parties to the Convention on the Rights of Persons with Disabilities for the period 2017-2018, Bulgaria actively promotes the full inclusion and participation of persons with disabilities on an equal basis with others.
Bulgaria is determined to further contribute to promoting human rights internationally as a member of the Human Rights Council for the period 2019-2021, and is relying on its partners’ valuable support for its candidacy. In the past few decades, the United Nations has taken crucial steps to advance gender equality and women’s empowerment. Those efforts should be further strengthened in order to achieve tangible results for women and girls by eliminating all forms of gender- based violence and discrimination. Ensuring equal rights for women and men should be an integral part of everyday policies in all spheres of life. Promoting equality, countering discrimination and ensuring respect for human rights are key to achieving lasting peace and sustainable development, and we believe that the protection of human rights should be at the centre of all actions undertaken by the United Nations.
The world is currently facing enormous challenges, perhaps the greatest that humankind has ever encountered, and we, the Member States of the United Nations, must provide solutions to them. It is time to take action.